DETAILED ACTION
This communication is response to the amendment filed 12/12/2022. Claims 86, 89, 91, 94, 98, and 99 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2022 was filed after the mailing date of the Final Rejection on 10/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 86, 89, 91, 94, 98, and 99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that none of the current reference(s) discloses “receiving a first set of configuration for an aperiodic sounding reference signal (A-SRS), the first set of configuration comprising a first number and a first location of symbol or symbols for the A-SRS, and a second set of configuration for the A-SRS, the second set of configuration comprising a second number and a second location of symbol or symbols for the A-SRS”. In response to applicant argument, new reference to Wei et al. discloses the claimed limitations as exemplify in the rejection below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 86, 89, 91, 94, 98, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over S Pub. 2021/0250149 to Muruganathan et al. (hereafter Muruganathan) in view of US Pub. 2020/0036556 to WEI et al. (hereafter Wei).

Regarding claim 86, Muruganathan discloses a method of wireless communications by a user equipment (UE), comprising: 
receiving a first set of configuration for an aperiodic sounding reference signal (A-SRS), and a second set of configuration for the A-SRS (see Muruganathan, ¶ 0047: the wireless device to receive the first SRS configuration for the first type of aperiodic SRS transmission and the second SRS configuration for the second type of aperiodic SRS transmission, receive the downlink control information comprising the parameter for triggering the aperiodic SRS transmission, determine whether to use the first SRS configuration or the second SRS configuration, and transmit the aperiodic SRS transmission in accordance with the determined SRS configuration); 
receiving downlink control information (DCI), the DCI comprising a field indicating resources for the A-SRS, the field comprising a first value not triggering the A-SRS (see Muruganathan, ¶ 0021: As shown in Table 1, given the value of the SRS request field in DCI formats 4, 4A, 4B, and 7-0B, aperiodic SRS transmission corresponding to one of the SRS parameter sets will be triggered or no aperiodic SRS transmission will be triggered) and a second value triggering the A-SRS of one of the first set of configuration or the second set of configuration (see Muruganathan, ¶ 0047: the wireless device to receive the first SRS configuration for the first type of aperiodic SRS transmission and the second SRS configuration for the second type of aperiodic SRS transmission, receive the downlink control information comprising the parameter for triggering the aperiodic SRS transmission, determine whether to use the first SRS configuration or the second SRS configuration, and transmit the aperiodic SRS transmission in accordance with the determined SRS configuration; ¶ 0109: he higher layer parameter included in the legacy SRS configuration can be set to indicate legacy SRS transmission when triggered using DCI format 0, while the higher layer parameter included in the Release 16 SRS configuration can be set to indicate that Release 16 SRS is not to be triggered by DCI format 0. In this example, when aperiodic SRS is triggered using DCI format 0, the UE interprets this as legacy SRS being triggered. In a counter-example, the higher layer parameter included in the legacy SRS configuration can be set to indicate that legacy SRS is not to be triggered by DCI format 0, while the higher layer parameter included in the Release 16 SRS configuration can be set to indicate that Release 16 SRS is triggered by DCI format 0; ¶ 0204: wherein whether the first SRS configuration or the second SRS configuration is triggered is determined using one or more higher layer parameters that indicates that one or more DCI formats can trigger one of the first SRS configuration or the second SRS configuration; ¶ 0205: wherein whether the first SRS configuration or the second SRS configuration is triggered is determined using a value indicated in a DCI field for triggering SRS and the SRS configuration corresponding to the value indicated; ¶ 0115; ¶ 0120; ¶ 0125; ¶ 0199); and 
sending the A-SRS based on the DCI (see Muruganathan, ¶ 0115: When an SRS configuration is triggered, either the legacy or Release 16 SRS is transmitted depending on the value indicated in the bit field in DCI for SRS triggering).
Muruganathan does not explicitly disclose the first configuration comprising a first number and a first location of symbol or symbols for the A-SRS, and the second set of configuration comprising a second number and a second location of symbol or symbols for the A-SRS.
However, Wei discloses receiving a first set of configuration for an aperiodic sounding reference signal (A-SRS), the first set of configuration comprising a first number and a first location of symbol or symbols for the A-SRS, and a second set of configuration for the A-SRS, the second set of configuration comprising a second number and a second location of symbol or symbols for the A-SRS (see Wei, ¶ 0009 and ¶ 0010: discloses SRS configuration information of the first transmission resources and SRS configuration information of second transmission resources; ¶ 0015: the first OFDM symbol set and the second OFDM symbol set are different may be that quantities of OFDM symbols are different, or may be that locations of OFDM symbols are different, or both quantities and locations of OFDM symbols are different; ¶ 0026: sending, by the network device, group downlink control information (group downlink control information, group DCI) to the terminal device, where the group DCI includes indication information used to indicate one or more terminal devices, the indication information includes SRS symbol location information of the terminal device, and the SRS symbol location information is used to indicate an OFDM symbol location at which the terminal device sends the aperiodic SRS on the second transmission resource; ¶ 0027: the SRS symbol location information may be a location of the sent aperiodic SRS (aperiodic SRS, A-SRS) in the second OFDM symbol subset, or may be a location of the sent A-SRS in the fourth OFDM symbol subset. This is not limited herein. Optionally, the SRS location information may include a quantity of SRS symbols and a number of a symbol for sending an SRS); and
sending the A-SRS based on the DCI (see Wei, ¶ 0019: All or some OFDM symbols in the fourth OFDM symbol subset are used by the terminal device to send an aperiodic SRS on the second transmission resource. In other words, a time domain resource used by the terminal device to send an aperiodic SRS on the second transmission resource is a subset of the fourth OFDM symbol subset; ¶ 0028: a symbol location of the A-SRS is indicated in the group DCI, so that a quantity and locations of symbols used by the terminal device to send the aperiodic SRS can be flexibly configured, thereby meeting SRS transmission requirements in different scenarios).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wei and incorporate it into the system of Muruganathan for efficient channel measurement in the communication system (see Wei, ¶ 0006).

Regarding claim 89, Muruganathan in view of Wei discloses the method of claim 88, the first set of configuration and the second set of configuration a granularity of a slot (see Muruganathan, ¶ 0003: the resource allocation in LTE is typically described in terms of resource blocks, where a resource block corresponds to one slot (0.5 millisecond (ms)) in the time domain and 12 contiguous subcarriers in the frequency domain; ¶ 0033: Baseline: the minimum SRS resource allocation granularity for a cell is one slot, when more than one symbol in a normal subframe is allocated for SRS for the cell).
Wei also discloses the first set of configuration and the second set of configuration a granularity of a slot (see Wei, ¶ 0009 and ¶ 0010: discloses the SRS configuration information of the first transmission resource include a first OFDM symbol set and the SRS configuration information of the second transmission resource includes a second OFDM symbol set; ¶ 0114: The OFDM symbol may be defined as an OFDM symbol in a subframe, or may also be defined as an OFDM symbol in a slot; ¶ 0127).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wei and incorporate it into the system of Muruganathan for efficient channel measurement in the communication system (see Wei, ¶ 0006).

Regarding claim 91, it is rejected for the same reasons as set forth in claim 86. Applicant is merely claiming the transmitting side of the invention.

Regarding claim 94, it is rejected for the same reasons as set forth in claim 89.

Regarding claim 98, it is rejected for the same reasons as set forth in claim 86. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 86.

Regarding claim 99, it is rejected for the same reasons as set forth in claim 91. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 91.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464